[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Date of Sentence           10 January 1992 Date of Application        20 January 1992 Date Application Filed     21 January 1992 Date of Decision           23 March 1993
Application for review of sentence imposed by the Superior Court, Judicial District of New Haven at New Haven. Docket No: CR 6-331675.
Thomas Ullmann, Esq. for the Petitioner
Robert O'Brien, Esq. for the State.
BY THE DIVISION
After trial the petitioner was found guilty of Robbery 1st in violation of Conn. Gen. Stat. 53a-134(a)(4) and Larceny 3rd in violation of Conn. Gen. Stat. 53a-124. The court imposed 16 years to serve on the Robbery count and 5 years to serve on the Larceny count. The Larceny count was to be served concurrently for a total effective sentence of sixteen (16) years to serve.
The facts show that a New Haven bank was held up at gunpoint by a man who fled the scene by bicycle. After analysis of the bank photographs and the handwritten note left behind, the petitioner was charged and convicted of the offenses.
Counsel for the petitioner argued that the sentence imposed by the court was inappropriate and disproportionate in light of the nature of the crime. Counsel felt that the sentence imposed was done very quickly without evidence of thought on the court's part. He noted that there was no violence, no shots fired and no indication that there was a real gun used in the commission of the crime. He felt that the sentence should have contained a probationary component and that the present sentence just dumps the petitioner out of life systems.
The petitioner, when he addressed the panel, maintained his CT Page 4254 innocence claiming that the sentence was not appropriate since he did not commit the crime.
Counsel for the state noted that probation was given before for other crimes and that it did not work. He felt that the sentencing judge recognized the prior failures of probation and gave the petitioner straight time to serve. He stated that the sentence imposed was appropriate and asked the panel to affirm.
In reviewing the remarks of the sentencing judge, they show that they placed a high value on the petitioner's criminal history, his lack of a serious work ethic and the dangerous nature of the crime of bank robbery. The court commented the type of people that work in banks and the trauma associated with being robbed at gun point. The court noted that the petitioner has been in trouble with the law his entire life and that he freely choose that lifestyle. In considering the requirements of P.B. 942, this panel finds that the sentence imposed by the court neither inappropriate nor disproportionate to the crimes.
The sentence is affirmed.
Norko, J., Klaczak, J., and Purtill, Jr., participated in the hearing.